      Case 2:18-cv-01604-APG-PAL Document 29 Filed 02/28/19 Page 1 of 2


 1 AARON R. MAURICE,ESQ.
   Nevada Bar No. 006412
 2 BRITTANY WOOD,ESQ.
   Nevada Bar No. 007562
 3 KOLESAR & LEATHAM
   400 South Rampart Boulevard, Suite 400
 4 Las Vegas, Nevada 89145
   Telephone: (702)362-7800
 5 Facsimile: (702)362-9472
   E-Mail: amaurice@klnevada.com
 6            bwood@klnevada.com

 7    Attorneys for Defendant,
      HANS-PETER WILD
 8

 9

10

11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13                                                ***

14    MICHAEL H. PONDER,an individual,                      CASE NO. 2:18-cv-01604-APG-PAL

15                          Plaintiff,
                                                           STIPULATION AND ORDER TO
16              vs.                                        RESCHEDULE THE MARCH 19,
                                                           2019 HEARING SET BY ECF NO.28
17    HANS-PETER WILD,an individual,                      (FIRST REQUEST)

18                          Defendant.

19
              Pursuant to LR IA 6-1, 6-2, and LR 7-1, Defendant, HANS-PETER WILD and Plaintiff,
20
      MICHAEL H. PONDER, by and through their undersigned counsel (collectively the "Parties"),
21
     stipulate to reschedule the March 19, 2019 hearing set by ECF No. 28 to March 12, 2019. On
22
     February 12, 2019, Defendant HANS-PETER WILD filed a Motion to Stay Discovery
23
     ("Motion"). See ECF No. 25. The Court set the Motion for a hearing on March 19, 2019 at
24
      10:30 a.m.("Hearing"). See ECF No. 28. The Parties stipulate to reschedule the Hearing due to
25
     pre-planned travel for a deposition in another case. After conferring, the Parties respectfully
26
     request that the Court reschedule the Hearing for any time after 9:00 a.m. on March 12, 2019.
27
     To the extent that this mutually agreed-upon date does not work for the Court, the Parties
28

     3085722(9871-3)                           Page 1 of2
     Case 2:18-cv-01604-APG-PAL Document 29 Filed 02/28/19 Page 2 of 2


 1   respectfully request that the Court schedule a call for the purposes of rescheduling the Hearing.

 2   This is the first stipulation to reschedule the Hearing.

 3     DATED this 28th day of February, 2019.            DATED this 28th day of February, 2019.

 4     MAIER GUTIERREZ & ASSOCIATES                      KOLESAR & LEATHAM

 5
      /s/Jason R Maier                                  /s/Aaron R. Maurice
 6    JASON R. MAIER,ESQ.                               AARON R. MAURICE,ESQ.
      Nevada Bar No. 8557                               Nevada Bar No.6412
 7    JOSEPH A. GUTIERREZ,ESQ.                          BRITTANY WOOD,ESQ.
      Nevada Bar No. 9046                               Nevada Bar No. 7562
 8    DANIELLE J. BARRAZA,ESQ.                          400 South Rampart Boulevard, Suite 400
      Nevada Bar No. 13822                              Las Vegas, Nevada 89145
 9    8816 Spanish Ridge Avenue
      Las Vegas, Nevada 89148                            Attorneysfor Defendant Dr. Hans-Peter Wild
10
      Attorneys for PlaintiffMichael H. Ponder
11                                                 ORDER
12       IT IS ORDERED
            IT IS          that the hearing on the Motion to Stay Discovery (ECF No. 25)
                  SO ORDERED.
13    currently set for March 19, 2019, is ADVANCED in date and time to March 12, 2019, at
      11:45 a.m. in Courtroom 3B.
14                                                      UNITED STATES MAGISTRATE JUDGE
           Dated: March 5, 2019
15
                                                         _____________________________
16                                                       Peggy A. Leen
                                                         United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28

     3085722(9871-3)                              Page 2 of2
